 



Exhibit 10.18
CHEVRON CORPORATION
RETIREMENT RESTORATION PLAN
(Amended and Restated as of July 1, 2006)





--------------------------------------------------------------------------------



 



EXHIBIT 10.18
TABLE OF CONTENTS

              Page
SECTION 1. INTRODUCTION
    1  
SECTION 2. ELIGIBILITY AND PARTICIPATION
    2  
(a) Legacy Chevron Active Employee Participants
    2  
(b) Legacy Texaco and Caltex Active Employee Participants
    3  
(c) Legacy Unocal Active Employee Participants
    3  
(d) Terminated Employee Participants
    3  
SECTION 3. PLAN BENEFITS
    4  
(a) Restoration Benefit
    4  
(b) Legacy Unocal Active Employee Participants
    4  
(c) Gulf Retirement Bonus
    5  
(d) Calculation of Lump Sum Value of Single Life Annuity
    5  
(e) Interest
    5  
SECTION 4. DISTRIBUTION OF PLAN BENEFITS
    6  
(a) Default Distribution Form
    6  
(b) Time and Form of Distribution
    6  
(c) Determination of Installment Payment Amount
    6  
(d) Change of Time or Form of Distribution
    7  
(e) Unforeseeable Emergency
    7  
(f) Mandatory Cashout Limit
    7  
(g) Unocal Retirement Plan Payments Commence in 2006
    8  
SECTION 5. DEATH BENEFITS
    8  
(a) Amount of Death Benefit
    8  
(b) Beneficiaries
    9  
(c) Time and Form of Distribution
    9  
SECTION 6. MISCELLANEOUS
    10  
(a) Forfeitures
    10  
(b) Funding
    10  
(c) Tax Withholding
    10  
(d) No Employment Rights
    10  

-i-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18
TABLE OF CONTENTS
(continued)

              Page
(e) No Assignment of Property Rights
    11  
(f) Administration
    11  
(g) Amendment and Termination
    12  
(h) Effect of Reemployment
    12  
(i) Excess Plan/Top-Hat Plan Status
    13  
(j) Successors and Assigns
    14  
(k) 409A Compliance
    14  
(l) Choice of Law
    14  
SECTION 7. CHANGE IN CONTROL
    14  
(a) Restrictions on Amendments During Benefit Protection Period
    14  
(b) Exception to Section 7(a)
    15  
(c) Restrictions on Certain Actions Prior to or Following, a Change in Control
    16  
(d) Effect on other Benefits
    16  
(e) Distribution of Plan Benefits
    17  
(f) Establishment of a Trust
    17  
(g) No Forfeitures
    17  
(h) Miscellaneous
    17  
SECTION 8. DEFINITIONS
    18  
SECTION 9. EXECUTION
    25  

-ii-



--------------------------------------------------------------------------------



 



CHEVRON CORPORATION
RETIREMENT RESTORATION PLAN
(Amended and Restated as of July 1, 2006)
SECTION 1. INTRODUCTION.
     The Chevron Corporation Retirement Restoration Plan (the “RRP”) was
established effective July 1, 2002 to provide additional retirement benefits due
to the limitations of sections 401(a)(17) and 415 of the Code, and to deferred
compensation not counting as benefits bearing compensation under the qualified
Chevron Retirement Plan. The RRP was formed from a spin-out on July 1, 2002 of
the defined benefit portion of the liabilities of the Chevron Corporation Excess
Benefit Plan (the “Excess Plan”) which had been originally established effective
January 1, 1976, and from the later December 10, 2003 spin-out of the defined
benefit portions of the liabilities of the then active former Texaco and Caltex
employees participating in the Supplemental Pension Plan of Texaco Inc. and the
Excess-Benefit Plan for Employees of ChevronTexaco Global Energy Inc.
     The Chevron Corporation Supplemental Retirement Plan (the “SRP”) was
established effective July 1, 2002 to provide additional retirement benefits due
to Unrestricted MIP Awards, and on December 10, 2003 was expanded to include
additional retirement benefits due to similar executive bonus program awards for
former Texaco and Caltex employees. The SRP was formed from a spin-out on
July 1, 2002 of the bonus portion of the liabilities of the Excess Plan, and
from the later December 10, 2003 spin-out of the liabilities of the then active
former Texaco and Caltex employees participating in the Supplemental Bonus
Retirement Plan of Texaco Inc. and the Pension Supplementation Plan of
ChevronTexaco Global Energy Inc.

-1-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18
     On August 10, 2005 the Corporation acquired Unocal Corporation (“Unocal”)
and later became the sponsor of Unocal Nonqualified Retirement Plan A1, Unocal
Nonqualified Retirement Plan B1 and Unocal Nonqualified Retirement Plan C1 (the
“Unocal Nonqualified Retirement Plans”). The Unocal Nonqualified Retirement
Plans covered eligible employees who were active employees of Unocal or its
affiliates on or after January 1, 2005, and provided additional retirement
benefits that were not provided under the qualified Unocal Retirement Plan due
to the limitations of sections 401(a)(17) and 415 of the Code, to deferred
compensation not counting as benefits bearing compensation, and to the
calculation of retirement benefits using the high three annual Unocal incentive
pay awards, whether or not consecutive.
     Effective as of July 1, 2006, the SRP and the Unocal Nonqualified
Retirement Plans were merged into this RRP. However, the benefit calculation and
benefit distribution rules that apply to eligible employees who incurred a
Separation from Service prior to July 1, 2006 continue to be those described in
the RRP, the SRP and the Unocal Nonqualified Retirement Plans as in effect as of
the time such employees incurred a Separation from Service (as amended to comply
with section 409A of the Code).
SECTION 2. ELIGIBILITY AND PARTICIPATION.
     Participation in the RRP on and after July 1, 2006 shall be limited to:

  (a)   Legacy Chevron Active Employee Participants. Members of the Retirement
Plan who are Employees on or after July 1, 2006, and whose Retirement Plan
benefits are limited due to the requirements of sections 401(a)(17) or 415 of
the Code, or on account of salary deferrals under the Deferred Compensation Plan
or Unrestricted MIP Awards not being recognized as Regular Earnings under the
Retirement Plan.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (b)   Legacy Texaco and Caltex Active Employee Participants. Members of the
Retirement Plan who are Employees on or after July 1, 2006, who were
participants in one of the Prior Qualified Plans, and whose Retirement Plan
benefits are limited due to the requirements of sections 401(a)(17) or 415 of
the Code or on account of salary deferrals or Unrestricted MIP Awards (or the
equivalent Texaco or Caltex executive bonus program awards) not being recognized
as Regular Earnings under the Retirement Plan.     (c)   Legacy Unocal Active
Employee Participants. Members of the Retirement Plan who are Employees on or
after July 1, 2006, who were participants in the Unocal Retirement Plan, and
whose Retirement Plan benefits are limited due to the requirements of sections
401(a)(17) or 415 of the Code, on account of salary deferrals or Unrestricted
MIP Awards not being recognized as Regular Earnings under the Retirement Plan,
or on account of only consecutive Unocal qualifying incentive plan awards being
recognized as final average monthly pay under Supplement UU of the Retirement
Plan.     (d)   Terminated Employee Participants. Any terminated former Employee
who had an undistributed benefit under the RRP, the SRP or one or more of the
Unocal Nonqualified Retirement Plans as of June 30, 2006.

     An individual described in (a) above who becomes an Employee on or after
July 1, 2006 shall first be eligible to participate in the RRP on the earliest
of (i) the first day of the fourth month after the date of his or her first
Unrestricted MIP Award, (ii) the date the Committee determines that the
Employee’s compensation first exceeded the limitation of section 401(a)(17)

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18
of the Code, (iii) the date the Committee determines that the benefit payable to
or on behalf of the Employee under the Retirement Plan is limited by section 415
of the Code, or (iv) the day before the date the Employees incurs a Separation
from Service.
SECTION 3. PLAN BENEFITS.
     This Section 3 applies only to Participants who are Employees on or after
July 1, 2006.

  (a)   Restoration Benefit. The Restoration Benefit of a Participant who is an
Employee on or after July 1, 2006 shall be the lump sum value of the difference
between:

  (i)   the amount of the Participant’s single life annuity under the Retirement
Plan commencing as of the first day of the month following Separation from
Service (A) without regard to the limitations required to comply with sections
401(a)(17) or 415 of the Code, (B) including as Regular Earnings salary
deferrals under the Deferred Compensation Plan (and under the deferred
compensation plans applicable to former Texaco, Caltex and Unocal employees) and
(C) adding to Highest Average Earnings the result of dividing the sum of the
high three Unrestricted MIP Awards (or the equivalent Texaco or Caltex executive
bonus program awards, or Unocal qualifying incentive plan awards), whether or
not consecutive, paid (or deferred) in the last 10 years of employment, or all
such awards if less than three, by three; and     (ii)   the amount of the
Participant’s single life annuity under the Retirement Plan commencing as of the
first day of the month following Separation from Service.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18



  (b)   Legacy Unocal Active Employee Participants. The amount described in
(a)(i) above for a Participant who was a participant in the Unocal Nonqualified
Retirement Plans on June 30, 2006, shall not be less than the amount calculated
under the Unocal Nonqualified Retirement Plans (before offset for the Unocal
Retirement Plan benefit) if the Unocal Nonqualified Retirement Plans had
continued in effect after June 30, 2006 and the benefit under such Plans was
calculated as of the first day of the month following the Participant’s
Separation from Service.     (c)   Gulf Retirement Bonus. A Participant who was
eligible to receive a Gulf Retirement Bonus under the Supplemental Pension Plan
of Gulf Oil Corporation shall be entitled to receive such benefit under the RRP
as a part of his or her Restoration Benefit.     (d)   Calculation of Lump Sum
Value of Single Life Annuity. The single life annuity and lump sum values
described above shall be determined using the applicable formulae and actuarial
assumptions in effect under the Retirement Plan as of the first day of the month
following the Participant’s Separation from Service.     (e)   Interest.
Interest shall accrue on the unpaid portion, if any, of a Participant’s
Restoration Benefit, commencing on the first day of the month following the
Participant’s Separation from Service. Interest shall be credited and compounded
daily such that the interest rate for the Quarter will be equal to the average
market yield for the preceding Quarter on constant maturity U.S. Government
10-year bonds. Notwithstanding the foregoing, no interest shall accrue on the
unpaid

-5-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      portion of a Participant’s Restoration Benefit that is being paid in the
form of an annuity.

SECTION 4. DISTRIBUTION OF PLAN BENEFITS.
     This Section 4 applies only to Participants who are Employees on or after
July 1, 2006. Such a Participant’s Plan Benefit shall be distributed in cash and
at such time (or times) as the described in this Section 4, but no earlier than
the first Quarter that is at least 12 months following the date the Participant
incurs a Separation from Service.

  (a)   Default Distribution Form. Unless the Participant makes a valid election
with the Committee as described in this Section 4, the Participant’s Plan
Benefit shall be distributed in a lump sum in the first Quarter that is at least
12 months following the date the Participant incurs a Separation from Service.  
  (b)   Time and Form of Distribution. By filing the prescribed forms with the
Committee by the later of December 31, 2006 or 30 days after the Participant is
first eligible to participate in the RRP, the Participant may elect a
distribution in a lump sum, or in 10 or fewer approximately equal annual
installments, payable or commencing in the first Quarter or in the first January
that is one or more whole years (as elected by the Participant) following the
date the Participant incurs a Separation from Service, but not later than the
later of the first January after the date the Participant attains age 70-1/2 or
the Quarter that is at least 12 months following the date the Participant incurs
a Separation from Service. All installments after the first shall be paid in
January.

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (c)   Determination of Installment Payment Amount. The amount of any
installment payment shall be determined by dividing the unpaid balance of the
Participant’s Plan Benefit, including credited interest, as of the beginning of
the Quarter that includes the distribution date, by the number of annual
payments remaining to be made.     (d)   Change of Time or Form of Distribution.
The Participant may elect to change the time or manner of payment of his or her
Plan Benefit by filing the prescribed forms with the Committee at least
12 months prior to the date such payment otherwise would be made or commence.
The new election can be a lump sum or installments payable as described in
(b) above. If the new election is made prior to 2007, the new payment date must
be at least 12 months after the new election is filed. If the new election is
made after 2006, the new payment date must be at least 5 years after the
original payment date. For this purpose, “payment date” means the date a lump
sum is payable or the date the first of a series of installments is payable.    
(e)   Unforeseeable Emergency. A Participant who has incurred a Separation from
Service, or a Beneficiary of a deceased Participant, who has an unforeseeable
emergency (as defined in section 409A of the Code and the regulations
thereunder) may request an immediate lump sum payment of all or any portion of
the Participant’s or Beneficiary’s Plan Benefit, provided that such requested
amount is reasonably necessary to satisfy such emergency need (as determined by

-7-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      the Committee in accordance with section 409A of the Code and the
regulations thereunder).     (f)   Mandatory Cashout Limit. Notwithstanding any
other provision of this Section 4, if a Participant’s Plan Benefit is less than
$50,000 on the first business day of the first Quarter that is at least
12 months following the date the Participant incurs a Separation from Service,
such Plan Benefit shall be distributed in a lump sum in such Quarter.     (g)  
Unocal Retirement Plan Payments Commence in 2006 . If a Participant commences
his or her Unocal Retirement Plan benefits on or before December 31, 2006, then
the rules described in Sections 4(a), 4(b), and 4(f) above shall not apply to
such Participant. Instead, the rules relating to the default distribution form,
to the time and form of distributions, and to mandatory cashouts described in
the Unocal Nonqualified Retirement Plans as in effect on June 30, 2006 shall
apply to the portion of such Participant’s Restoration Benefit equal to (i) the
amount calculated under the Unocal Nonqualified Retirement Plans (before offset
for the Unocal Retirement Plan benefits) if the Unocal Nonqualified Retirement
Plans had continued in effect after June 30, 2006 and the benefit under such
Plans was calculated as of the first day of the month following the
Participant’s Separation from Service, minus (ii) the amount described in
Section 3(a)(ii). Any additional Restoration Benefit shall be paid in a lump sum
in February 2007. Notwithstanding the foregoing provisions of this Section 4(g),
no Restoration Benefit shall be paid to a Specified Employee earlier than six
months following

-8-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      the date the Participant incurs a Separation from Service. “Specified
Employee” means a specified employee of the Affiliated Group within the meaning
of section 409A of the Code.

SECTION 5. DEATH BENEFITS.

  (a)   Amount of Death Benefit. If a Participant dies, the unpaid portion of
the Participant’s Plan Benefit shall be distributed to the Participant’s
Beneficiary in accordance with Section 5(c) at the same time and in the same
form such Plan Benefit would have been distributed to the Participant in
accordance with Section 4, except that a Beneficiary may request a distribution
on account of an unforeseeable emergency as described in Section 4(e).     (b)  
Beneficiaries. A Participant may designate, in the manner and on the form
prescribed by the Committee, one or more Beneficiaries to receive payment of any
Plan Benefit hereunder that becomes distributable after the Participant’s death.
A Participant may change such designation at any time by filing the prescribed
form in the manner established by the Committee. No Beneficiary designation
shall be effective until it is filed in accordance with the procedures
established by the Committee. If a Beneficiary has not been designated or if no
designated Beneficiary survives the Participant, distribution will be made to
the Participant’s surviving spouse as Beneficiary if such spouse is then living
or, if not, in equal shares to the then living children of the Participant as
Beneficiaries or, if none, to the Participant’s estate as Beneficiary.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (c)   Time and Form of Distribution. If a Participant who has made a valid
election as to the time and form of distribution of his or her Plan Benefit
dies, then the Beneficiary shall receive the payment(s) at the same time and in
the same form as the Participant would have received such payment(s), except
that the Beneficiary may request a distribution on account of an unforeseeable
emergency as described in Section 4(e). If the Participant has not made a valid
election as to the time and form of his distribution, then payment shall be made
in a lump sum as soon as practicable following the Participant’s death.

SECTION 6. MISCELLANEOUS.

  (a)   Forfeitures. Plan Benefits shall vest in accordance with the applicable
provisions of the Retirement Plan. Notwithstanding such vesting, however, if the
Participant engages in Misconduct, the Committee may determine that unpaid Plan
Benefits shall be forfeited and/or that Plan Benefits that have been paid to the
Participant should be repaid to the Corporation. In addition, if the Participant
is indebted to any member of the Affiliated Group, the Committee may determine
that the Participant’s unpaid Plan Benefits shall be forfeited to the extent of
such indebtedness, and such debt shall be extinguished to the extent of such
forfeiture.     (b)   Funding. The RRP shall be unfunded, and all Plan Benefits
shall be paid only from the general assets of the Corporation.     (c)   Tax
Withholding. All distributions shall be net of any applicable payroll deductions
including, but not limited to, any federal, state or local tax

-10-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      withholding. In addition, any withholding amount required under the
Federal Insurance Contributions Act or the Federal Unemployment Tax Act with
respect to a Participant’s Plan Benefit prior to the date a distribution is made
from the RRP, if any, and the additional income taxes attributable to such
withholding, shall be debited from the Participant’s Plan Benefit.     (d)   No
Employment Rights. Nothing in the RRP shall be deemed to give any individual a
right to remain in the employ of any member of the Affiliated Group nor affect
the right of a member of the Affiliated Group to terminate any individual’s
employment at any time and for any reason, which right is hereby reserved.    
(e)   No Assignment of Property Rights. Except as provided in Section 6(a)(iii)
with respect to a Participant’s indebtedness to any member of the Affiliated
Group, or as may be required by applicable law, or as is described below
relating to domestic relations orders, no Plan Benefit or property interest in
this RRP may be assigned (either at law or in equity), alienated, anticipated or
subject to attachment, bankruptcy, garnishment, levy, execution or other legal
or equitable process. Any act in violation of this Section 6(e) shall be void.
Notwithstanding the foregoing, the creation, assignment or recognition of a
right to all or any portion of a Participant’s Plan Benefit hereunder pursuant
to an order that would otherwise qualify as a “qualified domestic relations
order” (within the meaning of section 414(p) of the Code) if this RRP were a
qualified plan under section 401(a) of the Code, shall not constitute a
violation of this Section 6(e).

-11-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (f)   Administration. The RRP shall be administered by the Committee. No
member of the Committee shall become a Participant in the RRP. The Committee
shall make such rules, interpretations and computations as it may deem
appropriate. The Committee shall have sole discretion to interpret the terms of
the RRP, make any factual findings, and make any decision with respect to the
RRP, including (without limitation) any determination of eligibility to
participate in the RRP, eligibility for a Plan Benefit, and the amount of such
Plan Benefit. The Committee’s determinations shall be conclusive and binding on
all persons.     (g)   Amendment and Termination. The Corporation expects to
continue the RRP indefinitely. Future conditions, however, cannot be foreseen.
Subject to Section 7, the Corporation shall have the authority to amend or to
terminate the RRP at any time and for any reason, by action of its board of
directors or by action of a committee or individual(s) acting pursuant to a
valid delegation of authority. In the event of an amendment or termination of
the RRP, a Participant’s Plan Benefit shall not be less than the Plan Benefit to
which the Participant would have been entitled if he or she had incurred a
Separation from Service immediately prior to such amendment or termination,
except to the extent:

  (i)   The RRP was amended or terminated to comply with changes in the Code;  
  (ii)   Some or all of the amount calculated under the RRP’s terms that existed
immediately prior to such amendment or termination is subsequently provided from
another plan.

-12-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18



  (h)   Effect of Reemployment. If any Participant who has incurred a Separation
from Service is reemployed, such Participant shall continue to receive any
amounts attributable to his or her previous employment according to his or her
existing distribution schedule under the Excess Plan, the Prior Plans, the
Unocal Nonqualified Retirement Plans or this RRP, as applicable. When any
reemployed Participant subsequently incurs a Separation from Service, the
Participant’s Plan Benefit will be determined as follows:

  (i)   The Participant’s Restoration Benefit (before offset for the Retirement
Plan benefit) will be calculated according to Section 3(a)(i) based on the
Participant’s total periods of employment with the Affiliated Group and without
regard to any benefits the Participant may have received, or be entitled to
receive, on account of his or her prior period of employment.

  (ii)   The amount determined pursuant to (i) above shall then be reduced by
the present value of all payments previously made (or scheduled to be made in
the future) under the Retirement Plan, the defined benefit and bonus portions of
the Excess Plan, the SRP, the Prior Plans, the Unocal Nonqualified Retirement
Plans or this RRP, as applicable, with respect to the prior period of
employment, and by the present value of the benefit to be paid under Retirement
Plan with respect to the current period of employment. Such present values shall
be determined using the interest rates and other actuarial factors in effect
under the Retirement Plan as of the date this calculation is made.

-13-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18



  (i)   Excess Plan/Top-Hat Plan Status. To the extent that the RRP provides a
benefit in excess of the limitations on contributions and benefits imposed by
section 415 of the Code, the RRP is intended to be an “excess benefit plan”
within the meaning of Section 3(36) of ERISA, that is an unfunded deferred
compensation program. Otherwise, the RRP is intended to be an unfunded deferred
compensation program that is maintained “for a select group of management or
highly compensated employees” as set forth in Title I of ERISA. The RRP shall be
implemented, administered and interpreted in a manner consistent with this
intention.     (j)   Successors and Assigns. The RRP shall be binding upon the
Corporation, its Successors and Assigns. Notwithstanding that the RRP may be
binding upon a Successor or Assign by operation of law, the Corporation shall
also require any Successor or Assign to expressly assume and agree to be bound
by the RRP in the same manner and to the same extent that the Corporation would
be if no succession or assignment had taken place.     (k)   409A Compliance.
This RRP is intended to comply with section 409A of the Code and shall be
interpreted in a manner consistent with that intent. Notwithstanding the
foregoing, in the event there is a failure to comply with section 409A of the
Code (or the regulations thereunder), the Committee shall have the discretion to
accelerate the time or form of payment of a Participant’s Plan Benefit, but only
to the extent of the amount required to be included in income as a result of
such failure.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (l)   Choice of Law. The RRP and all rights hereunder shall be interpreted and
construed in accordance with ERISA and the Code, and, to the extent that state
law is not preempted by ERISA, the law of the State of California.

SECTION 7. CHANGE IN CONTROL.
     Notwithstanding any other provisions of the RRP to the contrary, the
provisions of this Section 7 shall apply during the Benefit Protection Period.

  (a)   Restrictions on Amendments During Benefit Protection Period.
Notwithstanding Section 6(g) of the RRP, except to the extent required to comply
with applicable law, no amendment of the RRP (other than an amendment to reduce
or discontinue future accruals under the RRP after the end of the Benefit
Protection Period) that is executed or first becomes effective during the
Benefit Protection Period shall:

  (i)   Deprive any individual who is a Participant on the Benefit Protection
Period Commencement Date or immediately prior to a Change in Control of coverage
under the RRP as constituted at the time of such amendment;     (ii)   Deprive
any individual who is a Beneficiary with respect to an individual who is a
Participant on the Benefit Protection Period Commencement Date or immediately
prior to a Change in Control of any benefit to which he or she is entitled on
the Benefit Protection Period Commencement Date or may become entitled during
the Benefit Protection Period;

-15-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (iii)   Reduce the amount of benefits provided under the RRP below the
benefits provided under the RRP on the day prior to the Benefit Protection
Period Commencement Date;     (iv)   Amend Sections 6(g), 7, 8(b), 8(c) or 8(d);
or     (v)   Terminate the RRP.

  (b)   Exception to Section 7(a). Section 7(a) shall not apply to the extent
that (i) the amendment or termination of the RRP is approved after any plans
have been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred, and (ii) within a period of six months after
such approval, no other event constituting a Change in Control shall have
occurred, and no public announcement of a proposed event which would constitute
a Change in Control shall have been made, unless thereafter any plans to effect
the Change in Control have been abandoned and the event which would have
constituted the Change in Control has not occurred. For purposes of this
Section 7, approval shall mean written approval (by a person or entity within
the Corporation having the authority to do so) of such amendment or termination.
    (c)   Restrictions on Certain Actions Prior to or Following, a Change in
Control. Notwithstanding any contrary provisions of the RRP and except to the
extent required to comply with applicable law, (i) any amendment or termination
of the RRP which is executed or would otherwise become effective prior to a
Change in Control at the request of a third party who effectuates a Change in
Control shall

-16-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      not be an effective amendment or termination of the RRP during the Benefit
Protection Period; and (ii) the RRP shall not be amended at any time if to do so
would adversely affect the rights derived under the RRP from this Section 7 of
any individual who is a Participant during the Benefit Protection Period or a
Beneficiary with respect to a Participant during the Benefit Protection Period.
Furthermore, following a Change in Control, no person shall take any action that
would directly or indirectly have the same effect as any of the prohibited
amendments listed in Section 7(a).     (d)   Effect on other Benefits. In
calculating a Participant’s Plan Benefit under Section 3, it shall be assumed
that the Retirement Plan formulae and actuarial assumptions in effect on the
Benefit Protection Period Commencement Date had continued in effect through the
date the Participant incurs a Separation from Service.     (e)   Distribution of
Plan Benefits. Each Participant’s Plan Benefit shall be distributed in a single
lump sum cash payment immediately after the later of the date of the Change in
Control or the Participant’s Separation from Service.     (f)   Establishment of
a Trust. Notwithstanding anything contained in the RRP to the contrary, nothing
herein shall prevent or prohibit the Corporation from establishing a trust or
other arrangement for the purpose of providing for the payment of the benefits
payable under the RRP.

-17-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (g)   No Forfeitures. A Participant’s Plan Benefit shall not be subject to
forfeiture under any circumstances, including any of the circumstances provided
in Section 6(a).     (h)   Miscellaneous.

  (i)   The provisions of the RRP shall be deemed severable and the validity or
enforceability of any provision shall not affect the validity or enforceability
of the other provisions hereof.     (ii)   The Corporation’s obligation to make
the payments and provide the benefits provided for in the RRP and otherwise to
perform its obligation hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Participant or others.  
  (iii)   No provision of the RRP may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Participant and the Corporation. No waiver by either party hereto at any time of
breach by the other party hereto of, or compliance with, any condition or
provision of this RRP to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.

-18-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18



SECTION 8. DEFINITIONS.
     Except as provided below, capitalized terms used in the RRP shall have the
same meaning as in the Retirement Plan:

  (a)   “Beneficiary” means the person or persons entitled to receive a
Participant’s remaining Plan Benefit in the event the Participant dies prior to
receiving his or her entire Plan Benefit, as provided in Section 5(b).     (b)  
“Benefit Protection Period” means the period commencing on the Benefit
Protection Period Commencement Date and terminating two years after the date of
a Change in Control.     (c)   “Benefit Protection Period Commencement Date”
means the date six months prior to the public announcement of the proposed
transaction which, when effected, is a Change in Control.     (d)   “Change in
Control” means a change in control of the Corporation as defined in Article VI
of the Corporation’s By-Laws, as it may be amended from time-to-time.
Notwithstanding the foregoing, the distribution provisions set forth in Section
7(e) shall only be triggered to the extent such a change in control also
constitutes a “change in control” within the meaning of section 409A of the
Code.     (e)   “Code” means the Internal Revenue Code of 1986, as amended.    
(f)   “Committee” means the Management Compensation Committee of the Board of
Directors of the Corporation.

-19-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (g)   “Corporation” means Chevron Corporation, a Delaware corporation.     (h)
  “Deferred Compensation Plan” means the Chevron Corporation Deferred
Compensation Plan for Management Employees.     (i)   “Employee” means an
individual who is paid on the U.S. dollar Payroll of a member of the Affiliated
Group, but shall not include an individual for any period in which he or she is:

  (i)   Compensated for services by a person other than a member of the
Affiliated Group and who, at any time and for any reason, is deemed to be an
Employee;     (ii)   Not on the Payroll of a member of the Affiliated Group and
who, at any time and for any reason, is deemed to be an Employee;     (iii)   A
leased employee within the meaning of section 414(n) of the Code, or would be a
leased employee but for the period-of-service requirement of section
414(n)(2)(B) of the Code, and who is providing services to any member of the
Affiliated Group;     (iv)   If, during any period, a member of the Affiliated
Group has not treated an individual as an Employee and, for that reason, has not
withheld employment taxes with respect to that individual, then that individual
shall not be treated as an Employee for that period, even in the event that the
individual is determined, retroactively, to have been an Employee during all or
any portion of that period.

-20-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18



  (j)   “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended.     (k)   “ESIP-RP” means the Chevron Corporation ESIP
Restoration Plan that was originally established effective as of July 1, 2002
through a spin-out of a portion of the liabilities of the Excess Plan, and has
been amended from time to time thereafter.     (l)   “Excess Plan” means the
Chevron Corporation Excess Benefit Plan as originally established effective
January 1, 1976, amended thereafter from time to time, and effective July 1,
2002 reconstituted to form the RRP, the SRP and the ESIP-RP.     (m)  
“Misconduct” means that:

  (i)   the Corporation has been required to prepare an accounting restatement
due to material noncompliance, as a result of misconduct, with any financial
reporting requirement under the securities laws, and the Committee has
determined in its sole discretion that a Participant (A) had knowledge of the
material noncompliance or the circumstances that gave rise to such noncompliance
and failed to take reasonable steps to bring it to the attention of appropriate
individuals within the Corporation or (B) personally and knowingly engaged in
practices which materially contributed to the circumstances that enabled a
material noncompliance to occur; or

-21-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (ii)   a Participant discloses to others, or takes or uses for his or her own
purpose or the purpose of others, any trade secrets, confidential information,
knowledge, data or know-how or any other proprietary information or intellectual
property belonging to a member of the Affiliated Group and obtained by the
Participant during the term of his or her employment, whether or not they are
the Participant’s work product. Examples of such confidential information or
trade secrets include, without limitation, customer lists, supplier lists,
pricing and cost data, computer programs, delivery routes, advertising plans,
wage and salary data, financial information, research and development plans,
processes, equipment, product information and all other types and categories of
information as to which the Participant knows or has reason to know that a
member of the Affiliated Group intends or expects secrecy to be maintained; or  
  (iii)   a Participant fails to promptly return all documents and other
tangible items belonging to a member of the Affiliated Group in the
Participant’s possession or control, including all complete or partial copies,
recordings, abstracts, notes or reproductions of any kind made from or about
such documents or information contained therein, upon Separation from Service,
whether pursuant to retirement or otherwise; or     (iv)   a Participant
directly or indirectly engages in, becomes employed by, or renders services,
advice or assistance to any business in competition with a member of the
Affiliated Group at any time during the twelve months

-22-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      following Separation from Service with the Affiliated Group. As used
herein, “business in competition” means any person, organization or enterprise
which is engaged in or is about to become engaged in any line of business
engaged in by a member of the Affiliated Group at the time of the Participant’s
Separation from Service with the Affiliated Group; or     (v)   a Participant
fails to inform any new employer, before accepting employment, of the terms of
this section and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to a member of the Affiliated Group and obtained by the Participant
during the term of his or her employment with the Affiliated Group; or     (vi)
  a Participant induces or attempts to induce, directly or indirectly, any of
the Affiliated Group’s customers, employees, representatives or consultants to
terminate, discontinue or cease working with or for a member of the Affiliated
Group, or to breach any contract with a member of the Affiliated Group, in order
to work with or for, or enter into a contract with, the Participant or any third
party; or     (vii)   a Participant engages in conduct which is not in good
faith and which disrupts, damages, impairs or interferes with the business,
reputation or employees of a member of the Affiliated Group; or     (viii)   a
Participant committed an act of embezzlement, fraud or theft with respect to the
property of a member of the Affiliated Group.

-23-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in (i) through
(viii) above, and its determination shall be conclusive and binding on all
interested persons. Any provision of this definition of Misconduct which is
determined by a court of competent jurisdiction to be invalid or unenforceable
should be construed or limited in a manner that is valid and enforceable and
that comes closest to the business objectives intended by such invalid or
unenforceable provision, without invalidating or rendering unenforceable the
remaining provisions of this definition of Misconduct.

  (n)   “Participant” means a person who is eligible to participate in the RRP
as provided in Section 2.     (o)   “Plan Benefit” means the benefit described
in Section 3.     (p)   “Plan Year” means the calendar year.     (q)   “Prior
Plans” means the defined benefit portion of the Supplemental Pension Plan of
Texaco Inc., the defined benefit portion of the Excess-Benefit Plan for
Employees of ChevronTexaco Global Energy Inc., the Supplemental Bonus Retirement
Plan of Texaco Inc., and the Pension Supplementation Plan of ChevronTexaco
Global Energy Inc.     (r)   “Prior Qualified Plans” means the Retirement Plan
of Texaco Inc. and the Group Pension Plan of Chevron Global Energy Inc.

-24-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

  (s)   “Quarter” means a calendar quarter.     (t)   “Restoration Benefit”
means the benefit described in Section 3(a).     (u)   “Retirement Plan” means
the qualified Chevron Retirement Plan.     (v)   “RRP” means the Chevron
Corporation Retirement Restoration Plan.     (w)   “Separation from Service”
means separation from service with the Affiliated Group within the meaning of
section 409A of the Code.     (x)   “SRP” means the Chevron Corporation
Supplemental Retirement Plan that was originally established effective as of
July 1, 2002 through a spin-out of a portion of the liabilities of the Excess
Plan, was amended from time to time thereafter, and effective July 1, 2006 was
merged into the RRP.     (y)   “Successors and Assigns” means a corporation or
other entity acquiring all or substantially all the assets and business of the
Corporation (including the RRP) whether by operation of law or otherwise.    
(z)   “Unocal” means Unocal Corporation, a Delaware corporation.     (aa)  
“Unocal Nonqualified Retirement Plans” means Unocal Nonqualified Retirement Plan
A1, Unocal Nonqualified Retirement Plan B1 and Unocal Nonqualified Retirement
Plan C1.     (bb)   “Unrestricted MIP Award” means any MIP award that is not
subject to forfeiture conditions established by the Committee (other than the
forfeiture conditions

-25-



--------------------------------------------------------------------------------



 



EXHIBIT 10.18

      expressly described in the MIP text). “Unrestricted MIP Award” also
includes such other bonus or incentive awards which the Committee has designated
as such for purposes of this RRP, or which were included under the Excess Plan
prior to July 1, 2002.

SECTION 9. EXECUTION.
     To record the amendment and restatement of the RRP to read as set forth
herein effective as of July 1, 2006, the Chair of the Management Compensation
Committee of the Board of Directors of Chevron Corporation has executed this
document on this 2nd day of August, 2006.

                  CHEVRON CORPORATION    
 
           
 
  By   /S/ Robert J. Eaton    
 
           
 
      Chair of Management    
 
      Compensation Committee    

-26-